AO 72A
(Rev. 8/82)

 

Case 2:13-cr-00004-LGW-BWC Document 159 Filed 06/25/20 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia
Brunswick Division

CLEVELAND J. ENMON, *
*

Movant, * CIVIL ACTION NO.: 2:18-cv-7
*
Vv. *
*

UNITED STATES OF AMERICA, * (Case No.: 2:13-cr-4)
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the undersigned concurs with the Magistrate Judge's
Report and Recommendation. Dkt. No. 13. Movant Cleveland Enmon
(“Enmon”) filed Objections to this Report and Recommendation.
Dkt. No. 14.

Enmon’s Objections are not responsive to the Report and
Recommendation and offer no basis for rejecting the Magistrate
Judge's conclusions. Instead, Enmon simply expounds on an
enumeration of error he set forth in his 28 U.S.C. § 2255 Motion
regarding an alleged fraud on the Court. Id.

Accordingly, the Court OVERRULES Enmon’s Objections and
ADOPTS the Magistrate Judge’s Report and Recommendation as the

opinion of the Court. The Court GRANTS Respondent’s Motion to

 
AQ 72A
(Rev. 8/82)

 

Case 2:13-cr-00004-LGW-BWC Document 159 Filed 06/25/20 Page 2 of 2

Dismiss, DENIES Enmon’s 28 U.S.C. § 2255 Motion to Vacate, Set
Aside, or Correct his Sentence, and DENIES as moot Enmon’s
Motion for Discovery.} The Court DIRECTS the Clerk of Court to
CLOSE this case and to enter the appropriate judgment of
dismissal and DENIES Enmon in forma pauperis status on appeal

and a Certificate of Appealability.

eV
SO ORDERED, this “2 H day of ) 2020.

  

 

ISA GODBEY WOOD, JUDGE
D STATES DISTRICT COURT
SQUTHERN DISTRICT OF GEORGIA

   
  

 

1 In his Objections, Enmon'’s references case number 3:18-mce-314 with
his motion for discovery. Dkt. No. 14, p. 3. This does not appear to
be a case filed in this District.

 
